Citation Nr: 0530430	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  04-23 235	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to separate 10 percent evaluations for tinnitus, 
left and right ears.


REPRESENTATION

Appellant represented by:	The American Legion










INTRODUCTION

The veteran served on active duty from June 1946 to December 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating action of the 
Department of Veteran Affairs Regional Office (RO) in St. 
Paul, Minnesota. Specifically, in that decision, the RO 
granted service connection for tinnitus and assigned a 10 
percent rating but not a separate 10 percent rating for each 
ear.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from June 
1946 to December 1966.

2.  On November 4, 2005, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, St. 
Paul, Minnesota that the veteran died on October [redacted], 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).



ORDER

The appeal is dismissed.



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


